                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


BISHOP T. HAMILTON,

                    Plaintiff,
                                                     Case No. 18-cv-47-pp
        v.

KYLE FERSTL, et al.,

                    Defendants.


     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                  (DKT. NO. 17) AND DISMISSING CASE



        On January 9, 2018, the plaintiff, representing himself, filed this

lawsuit under 42 U.S.C. §1983, alleging that the defendants violated his

constitutional rights. Dkt. No. 1. The court issued a screening order allowing

the plaintiff to proceed on an Eighth Amendment deliberate-indifference-to-

medical-needs claim against defendants Kyle Ferstl, Travis Haag, Terrence

Judd and “Supervising Officer 2,” staff at the Columbia Correctional

Institution (where the plaintiff was in custody in March of 2017). Dkt. No. 11.

The defendants moved for summary judgment on the ground that the plaintiff

has failed to exhaust his administrative remedies. Dkt. No. 17. The court

grants the motion and dismisses the case.

I.      RELEVANT FACTS

        A.    Plaintiff’s Failure to Comply with Procedural Rules

        The plaintiff did not follow Federal Rule of Civil Procedure 56 or Civil

Local Rule 56 when he filed his response to the defendants’ summary

judgment motion. He did not respond to the defendants’ proposed findings of

                                          1
fact, as required by Civil L.R. 56(b)(2)(C). District courts, however, must

construe leniently submissions made by parties representing themselves, may

overlook the plaintiff’s noncompliance with a local rule and may construe

whatever limited evidence the plaintiff presents in the light most favorable to

the plaintiff. See Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016). While

the court recognizes that the plaintiff’s filings do not comply with the rules, it

finds that there is enough evidence for the court to analyze the summary

judgment motion. The court has the plaintiff’s inmate complaint filing history

(dkt. no. 20-1), a copy of the inmate complaint at issue (dkt. no. 28-1), and

the plaintiff’s opposition brief explaining how he believes he exhausted his

administrative remedies (dkt. no. 26). The plaintiff also submitted a complaint

declaring under penalty of perjury that the facts in it were true and correct.

Dkt. No. 27. This is enough to convert the amended complaint into an

affidavit for purposes of summary judgment. See Beal v. Beller, 847 F.3d 897,

901 (7th Cir. 2017); Owens v. Hinsley, 635 F.3d 950, 954-55 (7th Cir. 2011).

The court notes, though, that where the plaintiff’s limited evidence fails to

address the defendants’ findings of fact due to the plaintiff’s failure to comply

with Civil L. R. 56, the court may consider the defendants’ facts undisputed

under Civil L.R. 56(b)(4).

      B.     Facts Relevant to Exhaustion of Administrative Remedies

      The plaintiff brought a claim under the Eighth Amendment alleging that

the defendants were deliberately indifferent to his medical needs because while

he was suffering from a diabetic seizure in the early morning of March 3, 2017,

the defendants failed to call a nurse or an ambulance. Dkt. No. 1 at 2. The

plaintiff says the defendants did not believe he was having a diabetic seizure

but instead was “playing.” Id.


                                         2
      The defendants assert that the plaintiff didn’t file an inmate complaint

under the Inmate Complaint Review System related to the defendants’ failure to

obtain medical care for his diabetic seizure. Dkt. No. 19 at ¶10. The defendants

explain that the plaintiff’s inmate complaint history report shows no

complaints related to the denial of medical care on March 3, 2017. See Dkt. No.

20-1 at 2.

      In his response brief, the plaintiff argues that he did file an inmate

complaint related to the events of March 3, 2017. Dkt. No. 26 at 2. He states

that it was complaint number OSCI-2017-14460. Id. The inmate complaint

history report lists this complaint as a complaint for “Officer pulled his hair.”

Dkt. No. 20-1 at 2. The plaintiff acknowledges that the complaint described a

hair-pulling incident, but he also states that the complaint asserted that “they”

“held [him] down and force jelly and milk down [his] throat.” Dkt. No. 26 at 2.

He says that the complaint included the fact “that they didn’t get a HSU

[Health Services Unit] staff to come in. If they would have; [he] would have

gotten a sugar shot; or If [he] wood have a ambulance come in I would have got

tooken to the hospital for the night.” Id. The plaintiff says that he followed all

the procedures, and that they defendants can’t say that he didn’t. Id.

      The defendants attached Inmate Complaint OSCI-2017-14460 to their

reply brief. Dkt. No. 28-1 at 6. The plaintiff signed it on June 1, 2017 and the

complaint was stamped received on June 5/7, 2017. Id. In the “Date of

Incident” box, the plaintiff wrote, “March 3, 2017”; in the “Time of Incident”

box, he wrote “2:30-3:30 AM.” Id. The plaintiff indicated that the incident took

place in Unit 8 CCI (Columbia Correctional Institution). Id. When asked to

briefly state who or what was the “ONE” issue of his complaint, the plaintiff

wrote that “[t]here was a dread-lock in my locker from when the officer at CCI


                                         3
held me down and pull my hair ripping my dread lock’s all most out.” Id. When

asked to describe what he did to try to resolve the issue, the plaintiff said that

he sent an inmate request to CCI “while at DIC never receive a response.” Id.

When asked to describe the result of his attempt to resolve this issue, the

plaintiff stated, “[n]othing CCI drop the TLU [Temporary Lock Up] saying I was

in a diabetic attack from a low blood sugar.” Id. When asked for the details

surrounding his one issue, the plaintiff stated, “I had a low blood sugar attack

at CCI they move me to their intake slash medical unit then sent me to DCI on

TIU for the low blood sugar attack they drop it because they found out I didn’t

do anything wrong. But the[y] pull my hair try to hold me down. Pulling out

one whole dread lock and half pulling out another.” Id. The complaint does not

mention any force-feeding of milk and jelly. It also does not mention the staff

failing to contact the Health Services Unit staff or failing to call an ambulance;

it says nothing about deficient medical care.

      The defendants note that the plaintiff filed this complaint on June 7,

2017 (that is one of the dates it is stamped received). Dkt. No. 28 at ¶3. They

argue that even though the plaintiff filed the complaint well over fourteen days

from the date of the March 3, 2017 incident, the Inmate Complaint Examiner

(ICE) accepted it anyway. Id. On June 12, 2017, the ICE recommended

dismissal, and on June 15, 2017, the Reviewing Authority dismissed the

complaint. Id. at ¶4. The plaintiff did not appeal the dismissal of the complaint

to the Corrections Complaint Examiner. Id. at ¶5. The defendants state that

the plaintiff knew about the appellate procedure because his inmate complaint

history report shows that he had appealed another inmate complaint

(complaint number OSCI-2017-14200) around the same time period. Dkt. No.

20-1 at 2.


                                         4
      As noted, the plaintiff says in his response brief that he “follow[ed] all

procedure so they can’t say I didn’t,” and that “I’ve done everything I’ve been

inform I must do. I follow all steps . . . .” Dkt. No. 26 at 2-3.

II.   DISCUSSION

      A.     Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute

over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Id.

      B.     Exhaustion of Administrative Remedies

             1.     Exhaustion Standard

      The Prison Litigation Reform Act provides in part that “[n]o action shall

be brought with respect to prison conditions under § 1983 . . . by a prisoner . .

. until such administrative remedies as are available are exhausted.” 42 U.S.C.

§1997e(a). The exhaustion rule gives prison officials an opportunity to resolve

disputes concerning the exercise of their responsibilities before being hauled

into court, and it produces a “useful administrative record” for the district

court to rely on. See Jones v. Bock, 549 U.S. 199, 204 (2007) (citing Woodford

v. Ngo, 548 U.S. 81, 94-95 (2006)). The exhaustion rule also promotes

efficiency, because claims generally are resolved much faster by an agency

than through litigation in federal court. Woodford, 548 U.S. at 89.

                                          5
      The Seventh Circuit “has taken a strict compliance approach to

exhaustion.” Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006). A prisoner is

required to “properly use the prison’s grievance process prior to filing a case in

federal court. Id. “If he or she fails to do so, the prison administrative authority

can refuse to hear the case, and the prisoner’s claim can be indefinitely

unexhausted. Id. (quoting Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir.

2002) (“To exhaust remedies, a prisoner must file complaints and appeals in

the place, and at the time, the prison’s administrative rules require.”))

      In Wisconsin, to properly exhaust administrative remedies, inmates must

file an offender complaint within fourteen calendar days of the event giving rise

to the complaint. Wis. Admin. Code §§DOC 310.05, 310.08, 310.09(6). The ICE

may accept late filings for good cause shown. Wis. Admin. Code §DOC

310.09(6). The ICE recommends action to a reviewing authority, who then

either will dismiss or affirm the complaint. Wis. Admin. Code §§DOC 310.11,

310.12. If the prisoner is unhappy with the finding, he can appeal to the

Corrections Complaint Examiner within fourteen days; the CCE will

recommend action to the Department of Corrections Secretary. Wis. Admin.

Code §§DOC 310.12(1); 310.12(9). If an inmate fails to properly complete each

of these steps, he has not exhausted his administrative remedies. Pozo, 286

F.3d at 1025.

             2.    The Court’s Analysis

      The plaintiff first argues that he addressed the lack of medical care for

his diabetic attack in inmate complaint number OSCI-2017-14460. Dkt. No. 26

at 2. He says he complained about the defendants forcing milk and jelly down

his throat and that they did not get HSU staff or an ambulance. Id. Second, he

contends he followed the process: “I’ve done everything I’ve been inform I must

                                          6
do. I follow all steps . . ..” Id. at 2-3. The plaintiff has offered no admissible

evidence supporting either contention, either by sufficiently responding to the

defendants’ proposed findings of fact as required by Civil L.R. 56(b)(2)(b) or by

submitting an affidavit or other sworn statement that tells his side of the story.

Thus, as mentioned above, the court may consider the defendants’ facts

undisputed. Civil L.R. 54(b)(4).

      The defendants submitted a true and correct copy of inmate complaint

number OSCI-2017-14460. Dkt. No. 28-1 at 6. The inmate complaint primarily

focuses on an unnamed officer who allegedly pulled one of the plaintiff’s

dreadlocks out. Id. While the plaintiff did mention a diabetic attack due to low

blood sugar, he made that mention in the context of explaining what happened

when the plaintiff attempted to resolve the hair-pulling issue. Id. The complaint

does not say that the defendants force-fed the plaintiff milk and jelly. It also

does not say that the defendants failed to get HSU staff involved or call an

ambulance. It does not say that the plaintiff felt he needed medical help, or say

that the defendants refused to get medical help for him.

      Inmate complaints, as the inmate complaint form itself makes clear, are

limited to one issue. The one issue the plaintiff addressed in OSCI-2017-14460

was the officer pulling out his hair. While the complaint admittedly is

somewhat disjointed, it appears that the plaintiff explained that the hair-

pulling incident wasn’t resolved because Columbia staff dropped his Temporary

Lock Up status because they figured out he was having a diabetic attack. He

seems to be explaining that staff concluded that whatever he did that got him

put in TLU wasn’t his fault; it was due to his low blood sugar. Nothing about

this description hints that the plaintiff was complaining that Columbia staff

had failed to address his serious medical need.


                                           7
        The plaintiff’s §1983 claim is that the defendants were deliberately

indifferent to his medical need because they failed to get HSU staff or an

ambulance to address his diabetic attack. Inmate complaint OSCI-2017-14460

does not address this. The plaintiff has not identified any other inmate

complaint that could potentially address the alleged failure to provide medical

care on March 3, 2017. The only complaint that relates to March 3 is OSCI-

2017-14460, and that complaint mentions nothing about failure to provide

medical care. The plaintiff cannot show that he exhausted his administrative

remedies, because he did not file an inmate complaint alleging that Columbia

staff failed to provide him with medical care for his diabetic attack on March 3,

2017.

        Even if OSCI-2017-14460 had complained about the defendants’ failure

to provide medical care for a diabetic attack, the plaintiff could not show that

he exhausted his remedies, because he didn’t complete the administrative

process. The plaintiff has presented no evidence that after the reviewing

authority dismissed his complaint, he appealed the decision to the Corrections

Complaint Examiner, which Wis. Admin. Code §§DOC 310.12(1) and 310.12(9)

require. While he asserts that he has followed all the steps and procedures,

there is no evidence to support that assertion.

        The plaintiff has failed to exhaust his administrative remedies, and the

court will grant summary judgment in favor of the defendants.

III.    CONCLUSION

        The court GRANTS the defendants’ motion for summary judgment. Dkt.

No. 17.

        The court ORDERS that this case is DISMISSED for the plaintiff’s failure

to exhaust his administrative remedies and will enter judgment accordingly.

                                         8
      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for

relief from judgment under Federal Rule of Civil Procedure 60(b). Any motion

under Federal Rule of Civil Procedure 59(e) must be filed within 28 days of

the entry of judgment. The court cannot extend this deadline. See Federal

Rule of Civil Procedure 6(b)(2). Any motion under Federal Rule of Civil

Procedure 60(b) must be filed within a reasonable time, generally no more

than one year after the entry of the judgment. The court cannot extend this

deadline. See Federal Rule of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 13th day of March, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                          9
